Citation Nr: 0803735	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for chronic left 
testicular pain with hydrocele and epididymitis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 2001 to August 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Waco, Texas, 
Regional Office (RO), which continued a noncompensable rating 
for service-connected chronic left testicular pain with 
hydrocele and epididymitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran contends that he is entitled to a higher rating 
for his chronic left testicular pain with hydrocele and 
epididymitis.  

The veteran received a VA examination in April 2005, 
regarding his claim for an increase for chronic left 
testicular pain.  The examiner reported that the veteran did 
not use medication for his chronic left testicular pain with 
hydrocele and epididymitis.

However, in a letter received in January 2006, the veteran 
indicated that he did use medication for his chronic left 
testicular pain with hydrocele and epididymitis, although the 
veteran did not provide further information regarding the 
type of medication used, the dosage, or whether this medicine 
was prescribed for him by a physician.

It appears, therefore, that the veteran's condition may have 
changed in severity, thus requiring him to take medication 
for his chronic left testicular pain with hydrocele and 
epididymitis.  Given the veteran's appellate assertions and 
that the last VA examination was in April 2005, a more 
contemporaneous VA examination is needed to ascertain the 
current level of severity of his service-connected chronic 
left testicular pain with hydrocele and epididymitis.  
VAOPGCPREC 11-95 (1995).

At this time, the Board emphasizes that the veteran must 
provide VA with sufficient information to fulfill its duty to 
assist.  The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and to ask him to 
indicate, specifically, the name of the 
medication utilized to treat his chronic 
left testicular pain with hydrocele and 
epididymitis, as well as the dosage amount 
and number of doses taken per day.  The 
veteran should be advised to submit any 
supporting information and/or evidence, 
too.

2.  Ask the veteran to provide the names 
and addresses, as well as the dates of 
treatment, of any health care providers 
who have treated him for his chronic left 
testicular pain with hydrocele and 
epididymitis.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it must 
inform him of this and request him to 
provide copies of the outstanding medical 
records.

3.  Afford the veteran the appropriate VA 
examination to determine the extent and 
severity of his chronic left testicular 
pain with hydrocele and epididymitis.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  All studies or tests 
deemed necessary by the examiner should be 
performed.  The examiner should comment on 
whether the veteran's disability is 
productive of long-term drug therapy, one 
to two hospitalizations per year, and/or 
intermittent intensive management.  The 
examiner should also comment on whether 
the veteran's pain, if any, causes any 
functional impairment.  A rationale for 
any opinion reached should be provided.

4.  If deemed necessary, undertake any 
additional development needed to properly 
adjudicate the veteran's claim, to include 
consideration of whether referral for an 
extraschedular evaluation is warranted.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
afford them the appropriate period of time 
to respond.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



